NEW COVENANT FUNDS NEW COVENANT BALANCED GROWTH FUND NEW COVENANT BALANCED INCOME FUND Recently we sent you proxy material regarding the Special Meeting of Shareholders that is scheduled for February 15, 2012.At the time of this notification mailing, the Fund’s records indicate that we have not yet received your vote.We urge you to vote as soon as possible in order to allow the Fund to obtain a sufficient number of votes to hold the Meeting as scheduled. 1-866-451-3783 The Fund has made it very easy for you to vote. Choose one of the following Voting is methods: very important ● Speak to a live Proxy Specialist by calling the number above. We can answer your questions and record your vote. (open: M-F 9:30am - 9pm, Sat 10am - 6pm Eastern Time) Please vote now to be ● Log on to the website noted on your proxy card, enter your control number sure your vote is printed on the card, and vote by following the on screen prompts. received in time for the February 15, 2012 ● Call the toll-free number on your proxy card; enter the control number printed Special Meeting of on the card, and vote by following the touchtone prompts. Shareholders. ● Mail in your signed proxy card in the envelope provided. Voting takes only a few minutes. PLEASE VOTE TODAY. NCF 2/15
